Buchanan, J.
James B. Hullin, a citizen of Louisiana, being in the city of New York, on the 8th September, 1845, executed on that day a deed of trust in conformity to the laws of New York, whereby he conveyed to James Foster and Bache McEver, citizens of New York, ten thousand dollars in cash, upon trust, that the said Foster <& McEver, or the survivor 'of them, should invest the said money upon bonds and mortgages on, or in the purchase of, improved real estate in the city of New York, and should apply the rents and interest accruing from said real estate, or such portion thereof as they might think fit, to the use of Ada Hullin, ¡daughter of the said James B. Hullin, until the arrival of the said Ada at the age of twenty-one years; and should add the portion of the rents or interest so accruing, and not applied as aforesaid, to the capital of the trust-fund, until the arrival of the said Ada at twenty one years of age; and should apply the rents and interest of such accumulated capital and interest as should accrue from the time of Ada’s attaining the ago of majority, until her decease, to the *623sole and separate use and benefit of said Ada; and should, forthwith after the decease of the said Ada, pay over to the lawful issue of the said Ada, if any, the whole of the trust-fund with its accumulations; and if there should be no lawful issue of said Ada, her surviving, the trustees should then pay over and convey the whole of the trust-fund or its accumulations to the husband of the said Ada, if she leave a surviving husband; and in case she leave no husband surviving, then the trustees to pay over the trust fund, &c., to the surviving brothers and sisters of said Ada.
Ada Hullin died, at a time not specified, being at the time of her death married to defendant, by whom she had no children her surviving. The defendant has applied to the trustees in New York, since the death of his wife, and has received a portion of the trust fund ; for the remainder of which he has instituted a suit in a court of New York.
The plaintiffs are the surviving sisters of Ada Hullin, and sue the defendant to restore to them what he has received under the dispositions of the trust-deed, on the ground that the said trust-deed is contrary to the law of Louisiana, and, therefore, void.
James B. Hullin died in November, 1845. It is admitted, that his estate in Louisiana, at the time of his death, exceeded fifty thousand dollars in value.
Plaintiffs sue as heirs-at-law of their sister, Ada.
It does-not appear to us, that the contract above mentioned, violated the law of Louisiana. It was a contract made and executed in New York, bearing upon a fund in New York, and admitted to be according to the law of New York.
' The authorities quoted by the counsel of plaintiffs do not apply to a case like the present. The question of situs of the trust-fund in question does not arise ; for that fund constituted no part of the succession of James B. Hullin. He had absolutely divested himself of the same, before his death, and vested the legal title in the trustees named for the benefit of Ada Hullin and others. Had this conveyance exceeded in amount the disposable portion of their common ancestor’s estate, Ada Hullin might possibly have been held to collate in an action of partition of her father’s estate with the plaintiffs, her co-heirs. But the admission in the record shows that it did not exceed the disposable portion.
And besides, this case has none of the attributes of an action of partition among the heirs of James B. Hullin. The plaintiffs claim as heirs of Ada Hullin. Their petition alleges “ that as sole heirs of their late sister Ada Hullin, formerly wife of the defendant, their mother having died shortly after the decease of J. B. Hullin, petitioners are entitled to all moneys, rights and claims arising from said trust-deed,” &c.
But defendant does not hold by a title derived from Ada Hullin. The estate of Ada was a mere life estate in this fund, with remainder in fee to defendant. See Wailes v. Daniell, 14 An. 578.
It is, therefore, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.